Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cohen (US 2008/0302365) and Walters (US 2019/0076616) represent the closest prior art to the claimed invention.
As to claims 1 and 7, Cohen discloses an adhesive arrangement (Figs. 1-3) for use in securing a patient interface 102 (shell 102, paragraph [0032]) to the face of a patient, the adhesive arrangement comprising: a substrate material 104 having a first surface 214 structured to face the patient and a second surface 112 opposite the first surface 214, the substrate material 104 having a number of tabs 118, each tab 118 projecting outward from a main portion of the substrate material (paragraph [0035]); and an adhesive material 216 disposed on the first surface 214 of the substrate material 104 (paragraph [0035]), wherein each of the tabs 118 is sized and configured to be folded back onto a corresponding portion of the main portion of the substrate material 104 and coupled thereto by the adhesive material 216 (the soft and compliant nature of the cushion material will allow the tab to be folded back onto the main portion in the claimed manner; thus, since the structure of Cohen’s adhesive arrangement is capable of performing the claimed function, the limitation is met, see paragraph [0036] describing the material of the cushion 104), but does not disclose that the number of tabs are each delineated from the main portion by a number of delineations provided on or in the substrate material. 
While Walters teaches an adhesive strip 12 (Figs. 1A- 1C) having tabs 16 which are delineated from a main portion 14 of the adhesive strip 12 by a number of delineations in the form of indicia provided on or in the substrate material of the strip 12 (paragraph [0009] describes visible indicia differentiating the tab from the rest of the adhesive strip), the prior art of record does not disclose, teach or suggest a number of delineations to delineate the main portion from the tabs, the number of delineations comprising one or more of: grooving, scoring, or perforations.  Thus, claim 1-3, 6-11, 14, and 15 are allowed.
As to claim 16, Cohen discloses an adhesive arrangement (Figs. 1-3) for use in securing a patient interface 102 (shell 102, paragraph [0032]) to the face of a patient, the adhesive arrangement comprising: a substrate material 104 having a first surface 214 structured to face the patient and a second surface 112 opposite the first surface 214, the substrate material 104 having a main portion 104 having a number of tabs 118, each tab 118 projecting outward from the main portion of the substrate material (paragraph [0035]); and an adhesive material 216 disposed on the first surface 214 of the substrate material 104 (paragraph [0035]), wherein each of the tabs 118 is sized and configured to be folded back onto a corresponding portion of the main portion of the substrate material 104 and coupled thereto by the adhesive material 216 (the soft and compliant nature of the cushion material will allow the tab to be folded back onto the main portion in the claimed manner; thus, since the structure of Cohen’s adhesive arrangement is capable of performing the claimed function, the limitation is met, see paragraph [0036] describing the material of the cushion 104).
However, Cohen does not disclose, nor does the prior art of record teach or suggest that the main portion is shaped into a plurality of petals, each petal having the number of tabs.  Thus, claims 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785